PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Sargent, David, D.
Application No. 15/827,340
Filed: November 30, 2017
For: Pool Cleaning System, Pool Cleaning Device, and Pool Cleaning Transportation Cart
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed December 04, 2020, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the non-final Office action mailed, February 26, 2020, which set a shortened statutory period for reply of three (3) months.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on May 27, 2020.  A Notice of Abandonment was mailed November 05, 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an Amendment, (2) the petition fee of $ 1050, and (3) a proper statement of unintentional delay. 

This application is being referred to Technology Center AU 3723 for appropriate action in the normal course of business on the reply received December 04, 2020.

Telephone inquiries concerning this decision should be directed to Schene Gray Paralegal Specialist at (571) 272-2581.



/JOANNE L BURKE/Lead Paralegal Specialist, OPET